DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Chinese Application No. CN201711042761.3, filed 10/30/2017, has been received and acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (U.S. 2012/0187105, previously cited).  

Regarding Claim 1, Parks teaches a sintering device (abstract) comprising a housing (Figure 1, Char. No. 12; paragraph [0053]), defining a chamber (Figure 1), and at least one first and second heating mechanisms disposed within the chamber (Figure 1, Char. No. 16U, 16L). Parks teaches a bearing mechanism disposed within the chamber and configured to hold at least one workpiece to be processed and allow the workpiece to be processed to be movable along a first track (Figures 1, and 2; paragraphs [0021], and [0056]). Parks teaches at least one of the first and second heating mechanisms providing different heating temperatures for a workpiece to be processed (paragraph [0053]). Parks teaches the first and second heating mechanisms being arranged along a first track (Figure 1, paragraph [0053]). 
With respect to the feature of “and the first track is tangent to a direction where the workpiece is to be processed” - the examiner points out that this is considered to be an automated or mechanical means of simply rotating the workpiece 90 degrees. To elaborate, the claim recites that “the first heating mechanism and the second heating mechanism are arranged along the first track and the first track is tangent to a direction where the workpiece is to be processed”, thus by simply rotating the workpieces 90 degrees in a process that does not include the mechanical means of a first track being tangent to the direction the where the workpiece is to be processed, the result would effectively be the same as the now tangent workpieces would effectively be processed in a direction that is tangent to the processing direction. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." 
Regarding Claim 3, Claim 4, and Claim 5, Parks teaches the sintering device and bearing mechanism including a first track using a one-way movement mode (Figures 1, and 2; paragraphs [0021], [0053] and [0056]) (Thus reading on Claim 5). Furthermore, Parks teaches at least a first and second heating mechanisms (Figure 1, Char. No. 16U, 16L). Thus, one of ordinary skill would readily understand and appreciate that the bearing mechanism/track has at least one or two bearing positions, of which would be configured to hold a workpieces to be processed, and that during processing, the bearing positions would at one or multiple points align with any one of the first or second heating mechanisms since these mechanisms are placed directly above and below the track as shown within Figure 1 of Parks. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Regarding Claim 6, Parks teaches the shape of the first track being a closed ring (Figure 1). 
Regarding Claim 11, Parks teaches a first heating mechanism being configured to adopt a high-temperature heating mode and a second heating mechanism configured to adopt a low-temperature heating mode (paragraph [0053]). 
Regarding Claim 12, Parks teaches both the first and second heating mechanisms being configured to be switchable between the high-temperature heating ode and the low-temperature heating mode (paragraph [0054]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (U.S. 2012/0187105, previously cited) as applied to claim 1 above, and further in view of Millan (U.S. Patent No. 8,278,589, previously cited). 

Regarding Claim 7, Parks is relied upon for the reasons given above in addressing claim 2. However, Parks is silent to the first or second heating mechanism being a laser beam heating unit. 
Millan teaches a continuous furnace with a couple laser for the surface treatment of material (abstract). Millan teaches the use of a laser beam (column 4, lines 33-55). Millan teaches as a result of using a laser as a heating device, it is possible only heat specific areas of a workpiece without heating an entire workpiece and thus reduces cracking (column 3, lines 35-53). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parks by incorporating a laser beam heating unit as taught by Millan with the motivation of heating specific areas of a workpiece and to reduce cracking among workpieces. 
Regarding Claim 8, Millan teaches at least one fine adjusting unit (as understood from paragraph [0061] of the instant specification), configured to adjust positions of the first and second heating mechanisms so as to be aligned with a region to be heated of the workpiece to be processed (column 4, lines 49-55). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (U.S. 2012/0187105, previously cited) as applied to claim 3, and further in view of Shi (CN-105097633-A, using U.S. Patent No. 10,120,215 for citation, both previously cited).

Regarding Claim 9, and Claim 10, Parks is relied upon for the reasons given above in addressing claim 3. However, Parks is silent to a support frame including an adsorption unit, a base, a clamping structure disposed on the base, and vent holes formed in the base, the clamping structure defining the workpiece to be processed, and the adsorption unit being configured to fix the workpiece to be processed through the vent holes. The frame being disposed on each of at least two bearing positions of the bearing mechanism and configured to fix the workpiece to be processed. 
Shi teaches an apparatus for carrying and transporting substrates using vacuum suction (abstract). Shi teaches a support frame including an adsorption unit, a base, a clamping structure disposed on the base, and vent holes formed in the base, the clamping structure defining the workpiece to be processed, and the adsorption unit being configured to fix the workpiece to be processed through the vent holes (column 1, lines 45-57; Figures 2-4). Thus, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With respect to the limitation of “the frame being disposed on each of at least two bearing positions of the bearing mechanism and configured to fix the workpiece to be processed”, the examiner points out that if one uses the concepts of Shi with the invention of Parks, one would appreciate that process and structure of Parks as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the frame being disposed on each of at least two bearing positions of the bearing mechanism and configured to fix the workpiece to be processed would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 1, 3-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (U.S. 2012/0187105, previously cited) in view of Su (U.S. 2010/0047954).  

Regarding Claim 1, Parks teaches a sintering device (abstract) comprising a housing (Figure 1, Char. No. 12; paragraph [0053]), defining a chamber (Figure 1), and at least one first and second heating mechanisms disposed within the chamber (Figure 1, Char. No. 16U, 16L). Parks teaches a bearing mechanism disposed within the chamber and configured to hold at least one workpiece to be processed and allow the workpiece to be processed to be movable along a first track (Figures 1, and 2; paragraphs [0021], and [0056]). Parks teaches at least one of the first and second heating mechanisms providing different heating temperatures for a workpiece to be processed (paragraph [0053]). Parks teaches the first and second heating mechanisms being arranged along a first track (Figure 1, paragraph [0053]). 
However, Parks does not explicitly teach the first track being tangent to a direction where the workpiece is to be processed. 
Su teaches a photovoltaic production line (abstract). Su teaches a first heating mechanism and a second heating mechanism (e.g., “a plurality of heating elements”) being arranged along a first track and the first track being tangent to a direction where the workpiece is to be processed (e.g., “oriented substantially perpendicular to the direction of the substrate”) (paragraph [0161]). Su teaches this features allows to the energy delivered by the heating mechanisms to create a uniform temperature profile across the substrate as it is continually moved through the processing region (paragraph [0161]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parks with the concepts of Su with the motivation of allowing for a uniform temperature profile across a workpiece as it is continually moved through a processing region. 
Regarding Claim 3, Claim 4, and Claim 5, Parks teaches the sintering device and bearing mechanism including a first track using a one-way movement mode (Figures 1, and 2; paragraphs [0021], [0053] and [0056]) (Thus reading on Claim 5). Furthermore, Parks teaches at least a first and second heating mechanisms (Figure 1, Char. No. 16U, 16L). Thus, one of ordinary skill would readily understand and appreciate that the bearing mechanism/track has at least one or two bearing positions, of which would be configured to hold a workpieces to be processed, and that during processing, the bearing positions would at one or multiple points align with any one of the first or second heating mechanisms since these mechanisms are placed directly above and below the track as shown within Figure 1 of Parks. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Regarding Claim 6, Parks teaches the shape of the first track being a closed ring (Figure 1). 
Regarding Claim 11, Parks teaches a first heating mechanism being configured to adopt a high-temperature heating mode and a second heating mechanism configured to adopt a low-temperature heating mode (paragraph [0053]). 
Regarding Claim 12, Parks teaches both the first and second heating mechanisms being configured to be switchable between the high-temperature heating ode and the low-temperature heating mode (paragraph [0054]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (U.S. 2012/0187105, previously cited) in view of Su (U.S. 2010/0047954) as applied to claim 1 above, and further in view of Millan (U.S. Patent No. 8,278,589, previously cited). 

Regarding Claim 7, Parks is relied upon for the reasons given above in addressing claim 2. However, Parks is silent to the first or second heating mechanism being a laser beam heating unit. 
Millan teaches a continuous furnace with a couple laser for the surface treatment of material (abstract). Millan teaches the use of a laser beam (column 4, lines 33-55). Millan teaches as a result of using a laser as a heating device, it is possible only heat specific areas of a workpiece without heating an entire workpiece and thus reduces cracking (column 3, lines 35-53). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parks in view of Su by incorporating a laser beam heating unit as taught by Millan with the motivation of heating specific areas of a workpiece and to reduce cracking among workpieces. 
Regarding Claim 8, Millan teaches at least one fine adjusting unit (as understood from paragraph [0061] of the instant specification), configured to adjust positions of the first and second heating mechanisms so as to be aligned with a region to be heated of the workpiece to be processed (column 4, lines 49-55). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (U.S. 2012/0187105, previously cited) in view of Su (U.S. 2010/0047954) as applied to claim 3, and further in view of Shi (CN-105097633-A, using U.S. Patent No. 10,120,215 for citation, both previously cited).

Regarding Claim 9, and Claim 10, Parks is relied upon for the reasons given above in addressing claim 3. However, Parks is silent to a support frame including an adsorption unit, a base, a clamping structure disposed on the base, and vent holes formed in the base, the clamping structure defining the workpiece to be processed, and the adsorption unit being configured to fix the workpiece to be processed through the vent holes. The frame being disposed on each of at least two bearing positions of the bearing mechanism and configured to fix the workpiece to be processed. 
Shi teaches an apparatus for carrying and transporting substrates using vacuum suction (abstract). Shi teaches a support frame including an adsorption unit, a base, a clamping structure disposed on the base, and vent holes formed in the base, the clamping structure defining the workpiece to be processed, and the adsorption unit being configured to fix the workpiece to be processed through the vent holes (column 1, lines 45-57; Figures 2-4). Thus, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With respect to the limitation of “the frame being disposed on each of at least two bearing positions of the bearing mechanism and configured to fix the workpiece to be processed”, the examiner points out that if one uses the concepts of Shi with the invention of Parks, one would appreciate that process and structure of Parks as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the frame being disposed on each of at least two bearing positions of the bearing mechanism and configured to fix the workpiece to be processed would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Citation of Relevant Prior Art
U.S. 2019/0060134, (priority to ITUA20161815A1 published on 09/18/2017), Piantoni et al.; (see entire document). 
U.S. 2013/0291593, 07/06/2012, Roh et al., (see paragraphs [0040], and [0062]).
U.S. 2011/0229650, 02/22/2011, Inoue et al., (see  paragraph [0089]).
U.S. 2011/0139756, 02/25/2011, Raible et al., (see paragraph [0007]). 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-2, and 11-12 under 35 U.S.C. § 102(a)(2) over Parks (U.S. 2012/0187105) have been fully considered but are not persuasive. 
Applicant argues that Park fails to disclose the feature of “the first track is tangent to a direction where the workpiece is to be processed” thus distinguishing the patentability of now amended Claim 1. The examiner respectfully disagrees and points out the following. 
With respect to the feature of “and the first track is tangent to a direction where the workpiece is to be processed” - the examiner points out that this is considered to be an automated or mechanical means of simply rotating the workpiece 90 degrees. To elaborate, the claim recites that “the first heating mechanism and the second heating mechanism are arranged along the first track and the first track is tangent to a direction where the workpiece is to be processed”, thus by simply rotating the workpieces 90 degrees in a process that does not include the mechanical means of a first track being tangent to the direction the where the workpiece is to be processed, the result would effectively be the same as the now tangent workpieces would effectively be processed in a direction that is tangent to the processing direction. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Applicant’s arguments regarding the rejection of Claims 7-8 under 35 U.S.C. § 103 over Parks (U.S. 2012/0187105) in view of Millan (U.S. Patent No. 8,278,589) have been fully considered but are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a tensile strain rate of each of the plurality of traces at a first position of the trace connected with the TFT is minimum, and tensile strain rate of each of the plurality of traces at a second position of the trace in contact with an outer surface of the rigid protective layer is maximum, the tensile strain rate of each of the plurality of traces from the first position to the second position is gradually increased, and a portion of each of the plurality of traces between the first position and the second position is wrapped by the rigid protective layer”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735